Citation Nr: 1414143	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 2002 to April 2008. 

The matter comes on appeal to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs Regional Office located in Seattle, Washington (RO).  In pertinent part of that rating decision, the RO denied the benefit sought. 

In July 2012, the Veteran testified for the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In January 2013, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include asking the Veteran for his assistance in identifying and obtaining any outstanding records and providing him with a new VA audiology examination.  The Veteran was afforded such an examination in February 2013.  Upon review of that examination report, the Board found the examination report contained inconsistent findings that rendered it inadequate for VA adjudication purposes.  The matter was remanded again for a new VA audiology examination, which was conducted in December 2013, and a copy of the report has been associated with the claims folder.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.



FINDING OF FACT

The preponderance of the competent medical evidence of record is against a finding that the Veteran has a current diagnosis of bilateral hearing loss disability for purposes of establishing service connection.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent a letter to the Veteran in September 2008 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran has been provided with an October 2008 VA (QTC fee-based) audiology examination and a December 2013 VA audiology examination, in which the examiners identified the nature of the Veteran's claimed bilateral hearing loss, and the examiners reported the audiogram results.  The December 2013 VA examiner also provided a medical opinion based on a review of the claims folder and the findings from clinical and the examiner supported the medical conclusion with a thorough rational statement.  

The Veteran was also provided with a February 2013 VA audiology examination; however, as noted above, and as will be discussed in detail below, that the report contains inconsistent findings and is essentially inadequate for VA adjudication purposes.

The Board acknowledges the Veteran's contention that he was not provided with a "proper" Maryland CNC speech recognition test until the February 2013 VA examination.  He essentially asserts that the October 2008 QTC examination does not contain adequate audiometric results, and in particular, the Maryland CNC speech recognition score are inadequate.  In this regard, the Board notes that both the October 2008 and February 2013 examination report reflect that the Maryland CNC test was used to obtain the Veteran's speech recognition score during clinical examinations.  Other than the Veteran's assertions that the administration of the Maryland CNC test in 2008 was improper, there is no indication that the manner of administrating the Maryland CNC test in 2008 greatly differed how it was administered in February 2013.  

Pertinently, the Board notes that the Veteran has not questioned the adequacy of the December 2013 VA examination results.  As discussed, the examination report revealed that the VA examiner reviewed the claims folder, and recorded the Veteran's reported medical history as well as the audiometric findings from clinical evaluation. For these reasons, the Board finds that the December 2013 VA examination report is adequate for rating purposes, and there is no need for further medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).




2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that during service he was exposed to excessive noise from the ship and gunfire as well as exposed to excessive noise when he worked at the shipyard.  The Veteran asserted that he did not always use hearing protection during service and hearing protection was not always effective when it was used during his period of service.  See July 2009, and January 2013 statement in support of the cases, as well as the July 2012 Travel Board hearing transcript, page 4.  The Veteran admits to post-service noise exposure from hunting and recreational shooting, but he reported that he always used hearing protection.  See the October 2008 VA (QTC) examination report. 

A review of the Veteran's service treatment records show that he complained of hearing loss in 2005 as well as at the time of his separation from service in 2008.  The Veteran underwent at least five audiology evaluations during his active service, but none of these service audiometric results demonstrates findings of hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  While the audiogram results during his period of service do reflect that the Veteran had some diminished levels of hearing acuity from the time of his enlistment to his separation, none of these results show hearing loss as defined under 38 C.F.R. § 3.385.  See Hensley, 5 Vet App. at 155.  The audiometric results from a February 2008 separation examination reported revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 15, 10, 5, 5, and 5 decibels in the right ear, and 15, 10, 5, 0, and 15 decibels in the left ear.  The average pure tone thresholds were 8 decibels in the right ear and 9 decibels in the left ear.  

Shortly after his separation from service, the Veteran was afforded a VA (QTC) audiology examination in October 2008.  The findings in this report still do not reflect hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The VA examination report shows the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 5, 10, 10, 10, and 15 decibels in the right ear, and 15, 10, 10, 10, and 15 decibels in the left ear.  The average pure tone thresholds were 10 decibels in the right ear and 12 decibels in the left ear.  The Veteran's speech recognition scoring utilizing the Maryland CNC word list was 100 percent in both ears. 

A private audiology report dated in July 2009 also found hearing loss, but the audiometric findings do not meet VA compensation purposes for audiology pure-tone threshold.  The private report also noted a word recognition score of 90 in the left ear, which could qualify for hearing loss in the ear for VA compensation purposes.  However, this score cannot be used for VA rating purposes as the examiner noted a 10 word test was used and VA compensation requires a 50 word Maryland CNC test.

The audiometric findings from the report of a December 2013 VA audiology examination still do not reflect hearing loss disability b as defined by VA.  See 38 C.F.R. § 3.385.  The VA examination report shows the Veteran's average pure tone thresholds were 10 decibels in the right ear and 12 decibels in the left ear, and his speech recognition scoring utilizing the Maryland CNC word list was 100 percent in both ears.  The VA examiner diagnosed the Veteran with normal hearing, bilaterally.

Here, the record does not show that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The most recent December 2013 audiometric findings reveal that the Veteran does not have any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, that the Veteran does not have at least three pure tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran does not have speech recognitions scores of less than 94 percent in either ear.  See 38 C.F.R. § 3.385.  Hearing disability as defined under 38 C.F.R. § 3.385 have not been shown.  

The Board is aware that his February 2013 VA audiology examination does reflect qualify bilateral hearing loss disability for VA compensation purposes based on speech recognition scores, with 68 percent in the right ear and with 72 percent in the left ear.  See Id.  However, the Board found that the examination report contained inconsistent findings as the VA examiner concluded that the Veteran had functional hearing loss from non-organic or pseudohypacusis, and the result were not consistent with auditory neuropathy, such as noise-induced hearing loss.  Notably, the VA examiner felt his functional hearing loss to be indicative situational concerns and not actual auditory damage.  Given these findings, the Board finds the report of this examination to be far less probative than those of the October 2008 and December 2013 audiometric results, which do not demonstrate hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board finds that the preponderance of the competent evidence is against a finding that the Veteran has hearing loss disability as defined by 38 C.F.R. § 3.385. 

VA laws and regulations provide that there must be a current hearing loss disability in order to warrant an award of service connection.  See Hickson, 12 Vet. App. at 253 (1999).  Here, the Veteran's service treatment records do not show audiometric findings that reflect hearing loss disability as defined by VA.  See 38 C.F.R. § 3.303.  The post-service October 2008 QTC and December 2013 VA audiology examinations revealed findings that show normal hearing and there is no evidence hearing loss disability as defined by 38 C.F.R. § 3.385.  Without a diagnosis of a hearing loss disability, the claim for service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 and 3.385.

Since the Veteran does not have a hearing loss disability as defined by VA in either ear, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  Should the Veteran's hearing loss change in the future; he is encouraged to again seek an award of service connection.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


